*196Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Glenn Henderson, a pro se civil litigant, appeals the district court’s judgment dismissing his civil action for the reasons explained in the court’s prior orders granting Defendants’ respective motions to dismiss. We have limited our appellate review to the issues raised in Henderson’s informal brief, see 4th Cir. R. 34(b), and have found no reversible error. Accordingly, we affirm the district court’s judgment. See Henderson v. Town of Hope Mills, No. 5:13-cv-00635-FL (E.D.N.C. Sept. 5, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.